   USDC IN/ND case 2:17-cv-00033-JPK document 70 filed 03/31/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

JOHN DOE,                                        )
               Plaintiff,                        )
                                                 )
       v.                                        )   CAUSE NO.: 2:17-CV-33-JPK
                                                 )
PURDUE UNIVERSITY, et al.,                       )
          Defendants.                            )

                                   OPINION AND ORDER

       This matter is before the Court on a Motion to Dismiss Ex Parte Young Claim and Enter

Rule 54(B) Dismissal [DE 43], filed by Defendants Mitchell Elias Daniels, Jr., Alysa Christmas

Rollock, Katherine Sermersheim, Erin Oliver, and Jacob Amberger (“the Individual Defendants”)

on August 13, 2019. In the instant motion, the Individual Defendants move for a dismissal of

Count I of the original Complaint as to them for failure to state a claim upon which relief can be

granted, pursuant to Federal Rule of Civil Procedure 12(b)(6). On September 3, 2019, Plaintiff

John Doe filed an Amended Complaint, as permitted pursuant to Rule 15(a)(1)(B).

       “When an amended complaint is filed, the prior pleading is withdrawn and the amended

pleading is controlling.” Johnson v. Dossey, 515 F.3d 778, 780 (7th Cir. 2008). Consequently,

“[c]ourts routinely deny motions to dismiss as moot after an amended complaint is filed, unless a

defendant wishes to apply that same motion to the amended complaint because the amended

complaint has not remedied the previous deficiencies.” Trading Techs. Int’l, Inc. v. BGC Partners,

Inc., No. 10 C 715, 2010 WL 3272842, at *1 (N.D. Ill. Aug. 17, 2010).

       On September 17, 2019, Defendants filed a motion to dismiss all claims in Plaintiff’s

Amended Complaint, except Plaintiff’s claim for damages pursuant to Title IX of the Education

Amendments of 1972, noting that the Amended Complaint narrows the original Complaint by
   USDC IN/ND case 2:17-cv-00033-JPK document 70 filed 03/31/20 page 2 of 2


dropping Defendants Oliver and Amberger and further dropping allegations of individual-capacity

liability for the remaining Individual Defendants. The filing of Plaintiff’s Amended Complaint and

subsequent filing of Defendants’ motion to dismiss all claims except one in the Amended

Complaint renders the instant motion to dismiss the original Complaint moot.

       Accordingly, the Court hereby DENIES as moot the Individual Defendants’ Motion to

Dismiss Ex Parte Young Claim and Enter Rule 54(B) Dismissal [DE 43]. The Court intends to rule

on Defendants’ Motion to Dismiss Section 1983 Damage Claims, Due Process Claims, and

Injunctive Relief Claims [DE 58] in the next 45 days.

       So ORDERED this 31st day of March, 2020.

                                                 s/ Joshua P. Kolar
                                                 MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                 UNITED STATES DISTRICT COURT




                                                2
